FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ISLAMIC SHURA COUNCIL OF                 No. 12-55305
SOUTHERN CALIFORNIA; COUNCIL
ON AMERICAN ISLAMIC RELATIONS -            D.C. No.
CALIFORNIA; ISLAMIC CENTER OF           8:07-cv-01088-
SAN GABRIEL VALLEY; ISLAMIC                CJC-AN
CENTER OF HAWTHORNE; WEST
COAST ISLAMIC CENTER; HUMAN
ASSISTANCE AND DEVELOPMENT               ORDER AND
INTERNATIONAL, INC.; MUZAMMIL             OPINION
SIDDIQI; SHAKEEL SYED; HUSSAM
AYLOUSH; MOHAMMED ABDUL
ALEEM; RAFE HUSAIN,
               Plaintiffs-Appellees,

                 v.

FEDERAL BUREAU OF
INVESTIGATION; UNITED STATES
DEPARTMENT OF JUSTICE,
            Defendants-Appellants.


      Appeal from the United States District Court
         for the Central District of California
      Cormac J. Carney, District Judge, Presiding

                Argued and Submitted
          June 26, 2013—Seattle, Washington
2        ISLAMIC SHURA COUNCIL OF SO. CAL. V. FBI

                       Filed March 18, 2014

      Before: Mary M. Schroeder, Richard C. Tallman,
          and Milan D. Smith, Jr., Circuit Judges.

                             Order;
                       Per Curiam Opinion


                           SUMMARY*


                Sanctions/Fed. R. Civ. P. 11(c)

    The panel ordered that its opinion filed July 31, 2013 be
withdrawn and filed a superseding opinion reversing the
district court’s order granting the Islamic Council of Southern
California’s motion for Federal Rule of Civil Procedure 11(c)
sanctions against the Federal Bureau of Investigation.

    The panel held that the sanctions order must be reversed
because Shura Council served its motion after the district
court decided the merits of the underlying dispute, and the
motion for fees could not serve Rule 11’s purpose of judicial
economy. The panel noted that before Shura Council filed its
motion for sanctions, the FBI had already “corrected” the
challenged pleadings and provided all the additional
documents it was obligated to provide under the Freedom of
Information Act (FOIA) to the district court in an in camera
proceeding. Shura Council moved for sanctions long after the
district court had ruled on the adequacy of the government’s

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
       ISLAMIC SHURA COUNCIL OF SO. CAL. V. FBI              3

eventual compliance with FOIA, and a fortiori after it had
ruled the FBI’s original response had been inadequate and
misleading.


                         COUNSEL

Stuart F. Delery, Acting Assistant Attorney General, Andre
Birotte, Jr., United States Attorney, Beth S. Brinkmann
(argued), Deputy Assistant Attorney General, Michael S.
Raab and Daniel Tenny, Department of Justice, Washington,
D.C., for Defendants-Appellants.

Ahilan T. Arulanantham (argued), ACLU Foundation of
Southern California, Los Angeles, California, for Plaintiffs-
Appellees.

Clare Pastore, USC Gould School of Law, Los Angeles,
California, for Amici Curiae Professors of Legal Ethics.


                          ORDER

    The Opinion filed July 31, 2013, slip op. 1, and appearing
at 725 F.3d 1012 (9th Cir. 2013), is withdrawn. It may not be
cited as precedent by or to this court or any district court of
the Ninth Circuit. A superseding Opinion is being filed
concurrently with this order.

    The petition for panel rehearing and the petition for
rehearing en banc are denied. Further petitions for rehearing
and rehearing en banc shall not be entertained.
4        ISLAMIC SHURA COUNCIL OF SO. CAL. V. FBI

                             OPINION

PER CURIAM:

    The Federal Bureau of Investigation (“FBI”) appeals the
district court’s order granting the Islamic Shura Council of
Southern California’s (“Shura Council”) motion for sanctions
under Federal Rule of Civil Procedure 11(c). See Islamic
Shura Council of S. Cal. v. FBI, 278 F.R.D. 538, 548 (C.D.
Cal. 2011). The FBI argues that the sanctions order must be
reversed because Shura Council served its motion after the
district court decided the merits of the underlying dispute.
We agree, and consequently reverse the district court’s award
of sanctions.1

    “An appellate court should apply an abuse-of-discretion
standard in reviewing all aspects of a district court’s Rule 11
determination.” Cooter & Gell v. Hartmarx Corp., 496 U.S.
384, 405 (1990). “A district court would necessarily abuse its
discretion if it based its ruling on an erroneous view of the
law or on a clearly erroneous assessment of the evidence.”
Id.

    Rule 11 is intended to deter baseless filings in district
court and imposes a duty of “reasonable inquiry” so that
anything filed with the court is “well grounded in fact, legally
tenable, and not interposed for any improper purpose.” Id. at
393 (internal quotation marks omitted). A motion for


    1
     The factual and procedural history of this case is described in the
district court’s order granting Shura Council’s motion for sanctions. See
Islamic Shura Council, 278 F.R.D. at 539–42; see also Islamic Shura
Council of S. Cal. v. FBI (“Islamic Shura Council II”), 635 F.3d 1160,
1162–63 (9th Cir. 2011).
        ISLAMIC SHURA COUNCIL OF SO. CAL. V. FBI               5

sanctions may not be filed, however, unless there is strict
compliance with Rule 11’s safe harbor provision. See
Holgate v. Baldwin, 425 F.3d 671, 678 (9th Cir. 2005)
(holding that we “enforce [Rule 11’s] safe harbor provision
strictly”); see also Ridder v. City of Springfield, 109 F.3d 288,
296 (6th Cir. 1997) (noting that “Rule 11 cases emerging in
the wake of the 1993 amendments [to Rule 11] have found
[compliance with] the ‘safe harbor’ provision to be an
absolute requirement.”). That provision provides that any
motion for sanctions must be served on the offending party at
least 21 days before the motion is filed with the court. Fed.
R. Civ. P. 11(c)(2). The safe harbor provision further dictates
that the motion may not be filed if the offending party timely
“withdraw[s] or appropriately correct[s]” the challenged
contention during the safe harbor period. Id.

    Fee sanctions compensate a party for the costs of
enforcing the rule when the party taking the challenged
position has refused to withdraw or correct it. Id. Motions
for Rule 11 attorney’s fees cannot be served after the district
court has decided the merits of the underlying dispute giving
rise to the questionable filing. This is because once the court
has decided the underlying dispute, the motion for fees cannot
serve Rule 11’s purpose of judicial economy. See Advisory
Committee’s Notes to the 1993 Amendments to Rule 11
(noting that a party may not serve a motion for Rule 11
sanctions after “judicial rejection of the offending
contention”); 5A Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 1337.2 (3d ed.) (noting that
one purpose of Rule 11 is to “encourag[e] the withdrawal of
papers that violate the rule without involving the district
court, thereby avoiding sanction proceedings whenever
possible and streamlining the litigation process”).
6       ISLAMIC SHURA COUNCIL OF SO. CAL. V. FBI

    Shura Council argues that its motion complied with the
safe harbor provision of Rule 11. Shura Council notes that it
served its motion for sanctions on the FBI 25 days before it
filed the motion with the district court. Shura Council further
notes that the FBI did not change its original response to the
complaint during this 25-day period. What Shura Council
fails to observe, however, is that the district court had already
resolved the underlying dispute at the time Shura Council
filed its motion for sanctions. The FBI informed the court of
the existence of additional documents after the court ordered
an in camera proceeding. Islamic Shura Council, 278 F.R.D.
at 541. On April 27, 2011, the district court ruled that the
FBI should have told the court about these documents at the
pleading stage of the litigation, when the FBI responded to
Shura Council’s 2007 FOIA complaint with redacted
documents the FBI claimed were “outside the scope” of
Shura Council’s request. Islamic Shura Council of S. Cal. v.
FBI, 779 F. Supp. 2d 1114, 1125 (C.D. Cal. 2011); see also
Islamic Shura Council II, 635 F.3d at 1166. In the same
order, the district court concluded that, in light of the FBI’s
in camera submissions, Shura Council was “not entitled to
any further information regarding the Government’s previous
searches for documents, and that the Government need not
conduct any additional searches for responsive documents.”
Islamic Shura Council, 278 F.R.D. at 542; see also Islamic
Shura Council, 779 F. Supp. 2d at 1126. Shura Council has
not appealed that determination.

    Shura Council moved for sanctions on September 26,
2011, long after the district court had ruled on the adequacy
of the government’s eventual compliance with FOIA, and a
fortiori after it had ruled the FBI’s original response had been
inadequate and misleading. See Islamic Shura Council II,
635 F.3d at 1163. We recognize that because of the in
       ISLAMIC SHURA COUNCIL OF SO. CAL. V. FBI          7

camera nature of the proceedings, Shura Council could not
have moved for sanctions before the inadequacy of the FBI’s
original response was made known to the court.
Nevertheless, the motion for sanctions was made after
“judicial rejection of the offending contention.” Advisory
Committee’s Notes to the 1993 Amendments to Rule 11. The
motion for sanctions should not have been granted.

  The order granting the motion for sanctions is
REVERSED and the order awarding fees VACATED.

   Each party shall bear its own costs.